EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phillip Mancini on 10/05/2021.

The application has been amended as follows: 
TO THE CLAIMS:
Amend claim 1 as follows:

(Currently Amended) A tracker system comprising:
a plurality of solar panels arranged in at least one row;
a plurality of A-frame foundations supporting the plurality of solar panels, each A-frame foundation comprising a pair of adjacent legs angled towards each other and extending above and below ground and a bearing adapter joining above-ground ends of each pair of adjacent legs and including a bearing for receiving a torque tube 
a plurality of linear actuators operable to selectively extend and retract in substantial unity to cause the plurality of solar panels to change orientation about a of each actuator attached to a respective one of the legs; and
a plurality of torque arms extending on either side of [[a]] the torque tube proximate to the bearing adapter, wherein [[a]] the second end of each actuator is connected to an end portion of one of the torque arms so that movement of [[the]] each actuator applies rotational torque to the torque tube 


Cancel claim 4.

In claim 6 line 1, replace “claim 4” with --claim 1--.

Amend claim 9 as follows:

9. (Currently Amended) A tracker system comprising:
	a plurality of solar panels arranged in at least one row;
	a plurality of A-frame foundations supporting the plurality of solar panels, each A-frame foundation comprising a pair of adjacent legs extending above and below ground and an adapter joining above-ground ends of each pair of adjacent legs and including a bearing for receiving a torque tube 
	a plurality of actuators of each actuator attached to a respective one of the legs; and
	a plurality of torque arms extending on either side of the torque tube proximate to the the second end of each actuator is connected to an end portion of one of the torque arms so that movement of [[the]] each actuator applies rotational torque to the torque tube 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, discloses, suggests or renders obvious a tracker system comprising: a plurality of A-frame foundations supporting the plurality of solar panels, each A-frame foundation comprising a pair of adjacent legs extending above and below ground; a plurality of actuators operable to selectively extend and retract in substantial unity to cause the plurality of solar panels to change orientation, each actuator having a first end and an opposing second end, the first end of each actuator attached to a respective one of the legs; and a plurality of torque arms extending on either side of the torque tube proximate to the adapter, wherein the second end of each actuator is connected to an end portion of one of the torque arms so that movement of each actuator applies rotational torque to the torque tube and as an angle of the solar panels with respect to horizontal becomes greater, an axis of each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726